DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the amendment filed 08/31/2022 

Claims 1-25, 27-29, 38 were cancelled.  Claims 26, 30-37 are pending in the application. Claim 26 is independent claim.   

                                                  Objection 
1/. Amendment filed on is objected because applicant has failed to provide support for newly added claims.  Each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment.  Although the presentation of the amended claims does not contain any indication of what is changed from the previous version of the claim, applicant must point out what is changed in the “Remarks” portion of the amendment.  There was no explanation of the support in the disclosure of the patent for the amendment as required by 37 CFR 1.173(c). 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2/. Claims 26, 30-37 are rejected under U.S.C. 103 as being unpatentable over Ryu (cited US 7,221,010) and Baliga (cited US 2004/0099905).
 Regarding to claims 26, 30-32, 37: 
 Ryu, Figs. 2-3 (reproduced below) and related text discloses a SiC MOSFET comprising a substrate 10; a drift layer 12 on the substrate 10; a spreading layer 26 of the first doping type on the drift layer 12; a pair of junction implants 20 in the spreading layer 26 comprises a second doping type well region 20 having a first depth, and a second doping type base region 22 having a second depth that is less than the first depth in the spreading layer; a JFET region 21 (see Fig. 2) in the top portion of spreading layer 26 having a third depth less than the second depth; wherein thickness of the spreading layer 26 is provided at a fourth depth 26a that is greater than the first depth, and a doping concentration of the spreading layer 26 could be uniform or non-uniform carrier concentration (col. 6, lines 51-63); a channel regrowth layer 27 of first conductivity type  between the gate contact 32 and the JFET region 21; a gate contact 32 on the gate oxide layer 28, and a source contact 30 on the source region 22, and a drain contact 34 on the substrate 10 opposite the drift layer 12.


    PNG
    media_image1.png
    696
    796
    media_image1.png
    Greyscale


Regarding to claims 33, 34, 35:
Ryu, col. 6, lines 59-63 discloses the doping concentration of the JFET and spreading layer 26 is from about 1015 cm-3 to about 1x1017 cm-3, and the doping concentration of the regrowth layer 27 is from 5x1014 cm-3 to about 5x1017 cm-3.
Ryu fails to teach the graded doping concentration in the spreading layer that has a ratio at an interface between the spreading layer and the drift layer to the doping concentration at the third depth is 1:x where x is greater than or equal to 2 or less than or equal to 4 as recited in claim 26.
Baliga, in a related MOSFET, teaches the doping of the spreading layer 130 including a high to low graded doping profile in a direction extending downward from the peak to the junction between the spreading layer 130 and the drift layer 102b (see Fig. 8, and paragraph [0048], [0050] for the graded doping profile of the spreading layer).

Regarding to claim 36:
Baliga, paragraph [0052] discloses the width of the transition region 130 is 0.6 micron.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a suitable doping profile such as graded or non-uniform doping, and doping concentrations, channel width as suggested by Baliga in Ryu’s transistor manufacturing process in order to achieve a desired blocking voltage, specific on-resistance of the semiconductor device, and improve the device performance.
Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. 
Contrary to the Applicant’s argument in his Remarks, pages 7-8 with respect to the 35 U.S.C. 103 rejection that “Baliga fails to disclose or suggest all of the features of claim 26, and in particular the spreading layer as required by claim 26.  In this manner, Balga fails to cure the deficiencies of Ryu”.  
Ryu discloses substantially the claimed transistor device including the thickness of the spreading layer provided at a fourth depth (i.e. 26a in Fig. 3) that is greater than the first depth as newly amended in claim 26, Ryu fails to teach a graded doping concentration in the spreading layer; however, that deficiency is clearly suggested by Baliga as noted above.  The rejection does not overcome by pointing out that one reference does not contain a particular teaching when the reliance for that teaching was on another reference.  In re Lyons 150 PQ 741.
 
                                             Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,331,197 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 5:30 AM to 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 571-272-8385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991
Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991